Citation Nr: 1217504	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  06-39 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for residuals of a fracture of the left tibia to include reflex sympathetic dystrophy and osteomyelitis.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1983 to September 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated in February 2005, of a Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2009, the Veteran appeared at the RO and testified at a video conference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's record.  

In a February 2010 decision, the Board denied the Veteran's claim of service connection for residuals of a fracture of the left tibia by aggravation to include reflex sympathetic dystrophy and osteomyelitis.  The Veteran then appealed the Board's decision of February 2010 to the United States Court of Appeals for Veterans Claims (Court).  

In a Memorandum Decision, dated in October 2011, the Court set aside the Board's decision of February 2010 and remanded the matter to the Board for further adjudication. 


FINDING OF FACT

A left tibia disability to include reflex sympathetic dystrophy and osteomyelitis was not affirmatively shown to have had onset during service; pre-existing residuals of a left tibia fracture did not permanently increase in severity as a result of military service; the current left tibia disability, reflex sympathetic dystrophy, first diagnosed after service, is unrelated to an injury, disease, or event of service origin. 


CONCLUSION OF LAW

Residuals of a fracture of the left tibia to include reflex sympathetic dystrophy and osteomyelitis were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1132, 1131, 1153, 7105 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2011). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 
 
Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  





The RO provided pre-adjudication and post-adjudication notice by letters, dated in October 2004, March 2006 and March 2008.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.  The notice included, in general, disability ratings and the provisions for the effective date of the claim, that is, the date of receipt of the claim.  
 
As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim). 

To the extent that the VCAA notice pertaining to degree of disability and effective date came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content complying VCAA notice, the claim of service connection was readjudicated as evidenced by the statement of the case, dated in October 2006, and supplemental statement of the case, dated in August 2008.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).





Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran was afforded the opportunity to testify at a hearing in February 2009 before the undersigned Veterans Law Judge.  The RO has obtained service treatment records and VA records.  The Veteran has submitted private medical opinions.  He has not identified any additionally available evidence for consideration in his appeal. 

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in November 2004.  Also, in August 2009, the Board obtained opinions from the Veterans Health Administration (VHA).  In October 2009, the Veteran's representative filed a brief, arguing that there was no scientific basis to support the VHA opinions and requested an independent medical expert opinion.  The Board, however, finds that the VA experts accounted for the significant facts in the case and provided rationale to support their opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, an independent expert medical opinion is deemed to be unnecessary.  

As there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.



A veteran is presumed to be in sound condition when on entrance into military service except for conditions noted on the entrance examination.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304.  

When a condition is properly found to have been preexisting, the presumption of aggravation provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Temporary or intermittent flare-ups of symptoms of a pre-existing condition during service does not constitute sufficient evidence to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened.  Aggravation, that is, an increase in disability, in service is based upon a worsening of the pre-service condition to the extent that a Veteran's average earning capacity has diminished.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

Facts

The Veteran served on active duty from May 1983 to September 1985.  

The service treatment records show that on enlistment physical examination in January 1983, the Veteran's history included an open reduction of a fractured mid-left tibia and fibula in 1981, which was not considered disqualifying.  The lower extremities were clinically evaluated as normal.  



In November 1983 and in July 1984, the Veteran complained of left tibia pain.  History included the fracture in 1981 and osteomyelitis prior to service.  A bone scan in July 1984 showed osteoblastic activity in the shaft of the left tibia, but osteomyelitis was not shown.  A total body gallium scan was normal.  In August 1984, the diagnosis was possible stress fracture.  On separation physical examination in September 1985, a left leg abnormality was not found.  

Records obtained from the Social Security Administration show that in 1981 the Veteran was injured in a motorcycle accident, suffering a fracture of the left tibia.  He was hospitalized for over a year with complications, including osteomyelitis and multiple surgeries, but he healed and subsequently served in the Navy.  In April 1993, the Veteran fractured his left tibia a second time, when a coworker dropped a 270 pound weight on his left leg.  In July 1993, the diagnosis was reflex sympathetic dystrophy.  In September 1993, the Veteran had an open reduction and bone graft and electromagnetic coil placement for bone healing.  In March 1994, the Veteran reported a previous tibia fracture in 1981 and that following surgeries and a course complicated by osteomyelitis, his leg healed well and he was able to serve in the military (there was no history of continuing symptoms related to the left tibia until the tibia fracture in April 1993).  In April 1994, the Veteran reported an initial left tibia fracture in 1981, which healed essentially without problems and that he was reinjured at work in April 1993.  In December 1997, reflex sympathetic dystrophy was attributed to the 1981 motorcycle accident.  In January 1998, March 1998, April 1998, May 1998, July 1998, August 1998, and October 1998, reflex sympathetic dystrophy was attributed to the on-the-job injury in April 1993.  In a vocational evaluation in January 1999, the Veteran's past medical history was positive for a 1981 fracture of the left tibia followed by numerous complications, after which the Veteran healed to the extent that he could serve in the military.  It was then noted that the Veteran was pain free for a total of eight years prior to the work injury in April 1993.  





On VA examination in November 2004, the Veteran stated that during basic training his left leg gave out and he fractured the leg and had surgery.  The diagnosis was left leg fracture post surgery, complicated by osteomyelitis and reflex sympathetic dystrophy of the left leg.  

On VA examination with a neurologist in November 2004, the Veteran reported that since about 1983 he had had reflex of the sympathetic dystrophy and three episodes of osteomyelitis.  The diagnosis was reflex sympathetic dystrophy of the left leg.    

Private hospital records dated from 2005 to 2007 show continued treatment for reflex sympathetic dystrophy.  The assessments also included polyarthritis and osteomyelitis.

In a statement in April 2006, the Veteran's spouse indicated that she met the Veteran in March 1984 and that shortly after he began active duty he started experiencing severe pain and swelling in his left leg, which continued to bother him after service, and that his post-service employment did not cause physical strain until 1992.  She stated that beginning in 1992 the Veteran worked as a truck driver and delivery man, and his work caused pain resulting in a re-fracture of the tibia.  She stated that the pain increased and the Veteran was diagnosed with reflex sympathetic dystrophy.  She stated that the Veteran's doctors felt that he had had reflex sympathetic dystrophy in the Navy, which was not diagnosed.  

In April 2006, the Veteran's sister indicated that the Veteran had recovered from his leg injury prior to entering service, but that since service he had experienced left leg pain and reflex sympathetic dystrophy.  

In statements in March 2007 and in May 2007, a private physician, Dr. H, stated that the Veteran developed reflex sympathetic dystrophy in boot camp, when he developed increased pain during marches, which aggravated the motorcycle injury and led to the diagnosis of reflex sympathetic dystrophy years later.  


In April 2007, another private physician, Dr. C, indicated that the Veteran had been his patient since 2000 and that the Veteran's multiple medical diagnoses included reflex sympathetic dystrophy.  The physician expressed the opinion that the Veteran was permanently disabled, mostly secondary to the reflex sympathetic dystrophy and a traumatic brain injury from a motor vehicle accident. 

In April 2007, another private physician, Dr. B, indicated that the Veteran was referred to him with longstanding complex regional pain syndrome.  He noted the Veteran's history that included a discharge from military service due to escalating pain in his left leg.  In June 2007, Dr. B indicated that after reviewing the Veteran's service treatment records he believed the symptoms were consistent with reflex sympathetic dystrophy.  

In February 2009, the Veteran testified that during service, his left leg gave out while he was marching.  He stated that he experienced left leg swelling and inflammation.  He stated that he sought treatment for his leg soon after service, but could not remember exactly when.  The Veteran stated that he gave his doctor a copy of his service treatment records in March 2007 and May 2007, when the doctor provided a medical opinion, and that other doctors had also reviewed his service treatment records.  

In May 2009, the Board requested VHA opinions from an orthopedic surgeon and a neurologist.  The Board asked that the orthopedic surgeon comment on the following: 

Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that during service there was aggravation, that is, 




a permanent increase in the pre-existing residuals of a compound fracture of the left tibia with internal fixation, which was subsequently removed, and complications of osteomyelitis, beyond the natural progression of the condition, considering the Veteran's in-service complaints of left tibia pain in November 1983 and in July 1984 and the results of the bone scans in July 1984?  

In formulating an opinion, please comment on whether there is any medical evidence during service of the effects of basic training, which would ordinarily involve running and marching, on the pre-existing condition in the context of aggravation, that is, a permanent increase in the residuals of a compound fracture of the left tibia with internal fixation, which was subsequently removed, and complications of osteomyelitis, beyond the natural progression of the condition. 

The Board asked that the neurologist comment on the following:

Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that reflex sympathetic dystrophy, diagnosed in 1993, was caused by:  

a). the pre-existing residuals of a compound fracture of the left tibia with internal fixation, which was subsequently removed, and complications of osteomyelitis in 1981; or 



b). left tibial pain during service; or,

c). post-service fracture of the left tibia in April 1993. 

In formulating an opinion, please comment on whether there is any medical evidence that the effects of basic training, which would ordinarily involve running and marching, resulted in reflex sympathetic dystrophy. 

In August 2009, the Board received the VHA opinions.  The orthopedic surgeon, with 25 years of experience, concluded that the Veteran had a less likely than not chance that during 29 months of service there was aggravation of his pre-existing injury.  The examiner explained that at the time on enlistment the Veteran was fully ambulating and running three to four miles per day with no indication of osteomyelitis or reflex dystrophy.  When the Veteran started having symptoms, his bone and gallium scans were normal.  The VHA orthopedic surgeon stated that the combination of the two studies were 98 percent sensitive and specific for ruling out osteomyelitis.  It was also noted that in April 1985, a Navy psychologist recommended an administrative discharge.  

The VHA expert commented that it was profoundly significant that the Veteran went on to gainful employment after service and his second fracture of the left tibia was an on-the-job injury, which indicated that he was working despite the claim that he had reflex dystrophy and osteomyelitis aggravated from his 29 months in the military.  The VHA expert expressed the opinion that it would be more likely that the reflex dystrophy was due to the second injury to the left leg, which required another open operation, bone grafting, and subsequent bone stimulator to induce healing.  The VHA expert stated of further significance was the statement of a private physician in June 2007, who determined that the Veteran's disability progressed to a diagnosis of complex regional pain syndrome and neuropathic pain involving all four limbs.  




The VHA expert concluded that there was no evidence that the Veteran sustained recurrent injury to the left leg or re-stimulation of the osteomyelitis and his total body pain syndrome cannot be directly attributed to his time on active duty.  

The VHA neurologist concluded that it was less likely than not that reflex sympathetic dystrophy diagnosed in 1993 was caused by the pre-existing residuals of a compound fracture of the left tibia with internal fixation, which was subsequently removed, and complication of the osteomyelitis in 1981, and that it was less likely than not that reflex sympathetic dystrophy, diagnosed in 1993, was caused by the left tibial pain during service, and that it was more likely than not that reflex sympathetic dystrophy diagnosed in 1993 was caused by the post-service fracture of the left tibia in April 1993.  The VHA expert explained that "reflex sympathetic dystrophy" ("complex regional pain syndrome") was typically severe, continuous, and incapacitating.  The VHA expert noted that the Veteran's reflex sympathetic dystrophy developed after a left tibial fracture in 1993, and that while the Veteran experienced left leg pain during service, this was not reflex sympathetic dystrophy.  The VHA expert reiterated that physical activity during service, including basic training, did not cause the development of reflex sympathetic dystrophy or aggravate the condition or predispose the Veteran to the future development of reflex sympathetic dystrophy.  The VHA expert found it noteworthy that Social Security records dated in January 1999 showed that the Veteran was pain-free for eight years prior to his work injury in April 1993. 

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran does not argue, and the record does not show, that the claimed disability was the result of participation in combat with the enemy, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 



Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Analysis

The Veteran argues that despite a history of a left tibia fracture at the time of entrance in service, his prior condition had resolved and he was evaluated as normal.  He maintains that his currently diagnosed reflex sympathetic dystrophy had onset during service, as documented by in-service treatment records pertaining to his left tibia.  



Alternatively, the Veteran argues that a pre-existing fracture of the left tibia was aggravated by service, as evidenced by the treatment he received on the left tibia during service, and that there was no clear and unmistakable evidence to show that the increase in severity during service was due to the natural progress of the left tibia condition. 

Essentially, the Veteran is arguing that the evidence supports his claim regardless which legal presumption is applied.  He maintains that he is entitled to application of the presumption of soundness, because his left tibia was evaluated as normal on his service entrance physical examination despite the fact that he had previously fractured the left tibia, and, alternatively, that he is entitled to application of the presumption of aggravation, because he had a left tibia fracture before service entrance that became worse during service when he was treated for left tibia symptoms that he maintains was the onset of his current reflex sympathetic dystrophy.  

Presumption of Soundness

On the theory of service connection on a direct basis, namely, that service connection is warranted for a current left tibia disability and reflex sympathetic dystrophy, resulting from a disease or injury incurred in service, there was no actual diagnosis of a left tibia disability, except for a possible stress fracture, during service.  There were reports in November 1983 and July 1984 of a complaint of left tibia pain, but a bone scan and total body gallium scan were normal without evidence of osteomyelitis.  Rather the record shows no diagnosis of a left tibial disability beyond a possible stress fracture in August 1984.  And for the rest of service including at the time of the separation physical examination in September 1985, there was no complaint, finding, or diagnosis of a left tibia disability.  In other words, the service treatment records show isolated complaints of pain pertaining to the left tibia without continuing follow-ups beyond August 1984 and without a diagnosis of a left tibia disability.  




As the service treatment records lack the documentation of the combination of manifestations sufficient to identify a left tibia disability and sufficient observation to establish chronicity during service, and as chronicity in service is not adequately supported by the service treatment records, then service connection may be established by showing of continuity of symptomatology after service under 38 C.F.R. § 3.303(b).  

After service, as previously described, there were no documented complaints, findings, or diagnosis of a left tibia disability until 1993, eight years after the Veteran's discharge from service in 1985.  The evidence against continuity of symptomatology shows that the first demonstration of a left tibia problem appeared in April 1993, after the Veteran suffered a second fracture of his left tibia that occurred on the job.  Although the Veteran testified in February 2009 that he sought treatment for his left leg "right away" after service discharge, he could not recall the exact time.  The Veteran was diagnosed with reflex sympathetic dystrophy in July 1993 and underwent surgery in September 1993 for an open reduction and bone graft and electromagnetic coil placement for bone healing.  Thereafter, he continued to be followed for reflex sympathetic dystrophy.  

As for continuity of symptomatology after service, the Veteran in statements and testimony maintained that his current left tibia disability, reflex sympathetic dystrophy, began during service and has persisted throughout the years.  He submitted statements from his wife and sister to support his claim that he experienced pain and swelling in the left leg during service and that his left leg continued to bother him after service.  

The Board, as fact finder, must determine the probative value or weight of the statements of the Veteran and his family in deciding whether there is continuity of symptomatology. 




As for the statements of the Veteran and family pertaining to in-service left tibia problems continuing after service, the Board finds such statements to lack credibility.  The Veteran had the opportunity to tell health-care providers about any left tibia injuries or problems after 1984, both during and after service, but he did not.  There are in-service reports of his complaints pertaining to other ailments, but after August 1984 none of them are in reference to his left tibia.  He testified that he sought treatment for his left leg right away after discharge, but he did not provide a date and he did not indicate that the alleged treatment was of a continuing nature for persistent symptoms.  And in numerous reports following the 1993 fracture of the left tibia, the Veteran did not relate, when he had the opportunity in giving his medical history, that his left tibia complaints were of a longstanding, continuous nature from the time of service.  Rather, in some reports he related that his 1981 fracture and injury residuals had healed well and was without problems such that he was able to serve in the military.  He did not indicate that he was seen with left tibia symptoms during and ever since service.  In 1999 in a vocational evaluation, his medical history actually indicated that he was pain free for eight years before the 1993 work injury occurred.  

Given that the Veteran's reports regarding his left tibia disability medical history, which are conspicuously absent for complaints and treatment of the left tibia between service and the 1993 injury, were made solely for the purpose of treatment after his 1993 work injury, his statements are considered to be more credible than the statements of the Veteran and his family that were made for the purpose of supporting his claim for disability benefits.

For the reasons articulated, mainly inconsistent statements, the Board finds that the lay evidence of continuity lacks credibility.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability); see also Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining the weight to be assigned to evidence, including inconsistent statements,  internal inconsistency of statements, and inconsistency with other evidence of record); 

see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.). 

For the foregoing reasons, then, continuity of symptomatology has not been established, either by the clinical record or by the statements of the Veteran and lay witnesses.  That is, the preponderance of the evidence is against the claim of service connection for a left tibia disability based on continuity of symptomatology under 38 C.F.R. § 3.303(b). 

The Board now turns to the question of whether service connection for a left tibia disability, diagnosed as reflex sympathetic dystrophy, may be granted on the basis that the current disability was first diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d).  In this case, there is no diagnosis of a left tibia disability, reflex sympathetic dystrophy, until 1993 service when the Veteran suffered a fracture of the left tibia.  However, there is no competent evidence in the record that links any current left tibia disability to an injury or disease or event in service. 

The record contains statements by both private and VHA physicians.  The Board notes that in assessing the probative value of the medical opinions in the record, greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is also generally based on the scope of the examination or review, as well as the relative merits of the analytical findings, and the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  





In this case, the Board accords greater probative weight to the opinions of the VHA experts than the opinions of the private physicians, for the reasons that follow. 

The private physicians, particularly Dr. H, specifically related the onset of the current reflex sympathetic dystrophy to the Veteran's period of service.  In a more ambiguous statement, Dr. B indicated that the Veteran's symptoms were consistent with reflex sympathetic dystrophy, but it is not clear if he meant that the Veteran's left tibia symptoms in service were consistent with reflex sympathetic dystrophy or that his current symptoms were consistent with the disorder.  In any case, the physicians' opinions were not accompanied by rationale or explanation, were without details, and appeared inconsistent with other evidence of record.  

For example, if the Veteran developed reflex sympathetic dystrophy in boot camp as manifested by symptoms of left tibia pain, then why was there no documentation of such symptoms after August 1984 and at the time of discharge more than a year later or until 1993, after the injury of the job?  And the physician stated that the Veteran's discharge from service was due to escalating pain in the left leg when a review of the service treatment records does not document such an occurrence?  A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Further, in rendering their opinions, it appears the private physicians relied on the Veteran's reported history that his disability began in service.  In that regard, a bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

The Board finds that the probative value of the favorable private medical opinions are far outweighed by the probative value of the medical opinions of the VHA experts.  



The VHA experts addressed the question of whether the Veteran's current reflex sympathetic dystrophy had onset during service considering the Veteran's pre-service history, his complaints and treatment documented in the service treatment records, and his records after service.  The VHA experts considered the Veteran's claim that his current disability had onset in service, in conjunction with medical records documenting a later onset to the reflex sympathetic dystrophy.  The VHA experts expressed the opinion that the Veteran's left tibia disability of reflex sympathetic dystrophy was not due to service with an explanation as to the nature of the disability and with reference to entries in the service treatment records and post-service medical records.  In other words, in formulating the opinions, the VHA experts accounted for the significant facts and applied medical analysis with rationale to reach the conclusions expressed in the opinions. 

The private medical opinions relating a current left tibia disability of reflex sympathetic dystrophy to service did not have same level of thoroughness and detail.  After careful consideration, the Board concludes that the private medical opinions are outweighed by the opinions of the VHA experts. 

Accordingly, the preponderance of the evidence is against the claim of service connection for a left tibia disability, including reflex sympathetic dystrophy, first diagnosed after service under 38 C.F.R. § 3.303(d). 

As for the statements of the Veteran and family attributing his current left tibia disability to service, although they are competent to describe symptoms such as pain, the currently diagnosed reflex sympathetic dystrophy is not a condition under case law where lay observation has been found to be competent. 

Therefore, the determination as to whether the left tibia disability, reflex sympathetic dystrophy, was present during active service or is related to an injury or disease of service origin is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  



See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Under certain circumstances, lay evidence can be competent to establish a diagnosis of a simple medical condition, relate a contemporaneous medical diagnosis, or describe symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  And a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

As the presence or diagnosis of reflex sympathetic dystrophy cannot be made by the Veteran or family, as lay persons, based on mere personal observation, that is, perceived by visual observation or by any other of the senses, the disability is not a simple medical condition that they are competent to identify.  And it is not argued or shown that the Veteran and his family members are otherwise qualified through specialized education, training, or experience to offer such a diagnosis. 

Where, as here, there is a question of the presence or a diagnosis of reflex sympathetic dystrophy, not capable of lay observation by case law, and the disability is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's and his family's statements are offered as proof of the presence of a left tibia disability, reflex sympathetic dystrophy, in service or a chronic disability before 1993, the statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence, and the statements are not to be considered as competent evidence favorable to the claim. 




Further, to the extent the statement of the Veteran and his family are offered as a lay opinion on causation, the cause of the current left tibia disability, reflex sympathetic dystrophy, cannot be determined by the Veteran or his family as lay persons based on an inference, which is based on personal observation without having specialized education, training, or experience.  And it is not argued or shown that the Veteran and his family are otherwise qualified through specialized education, training, or experience to offer an opinion on the cause of the left tibia disability.  Here, the lay opinion of the Veteran and his family on causation is not competent evidence, and their opinion is not admissible as evidence.

As the Board does not find the Veteran and his family to be competent to address medical causation, the determination of whether their statements are credible is not reached.  

And although the Veteran is competent to relate a contemporaneous medical diagnosis and symptoms that later support a diagnosis by a medical professional, the Veteran has not submitted any such evidence that establishes a diagnosis of reflex sympathetic dystrophy before the 1993 or probative evidence that a medical professional related his left tibia disability to an injury, disease, or event in service.  The Board has earlier discussed the private medical opinions, finding that the probative value of the opinions was outweighed by the unfavorable opinions of the VHA experts. 

As the preponderance of the evidence is against the Veteran's claim that his current left tibia disability, reflex sympathetic dystrophy, is related to an injury, disease, or event in service, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 







Presumption of Aggravation

The service treatment records show that the Veteran had a pre-existing history of a fracture of the left tibia, although there were no clinical findings pertaining to the tibia on the enlistment examination and the Veteran was found to be fit for service.  During service the Veteran was seen for complaints of left tibia pain on two occasions for which he underwent additional testing.  The test results did not lead to a diagnosis of a left tibia disability.  There was a mention of a possible stress fracture in the month following the tests, but there was nothing further shown regarding a left tibia problem in the service treatment records.  This includes upon discharge from service when the Veteran underwent a physical examination and his lower extremities were clinically evaluated as normal, which is the exact same finding noted at the time of enlistment. 

As there was no clinical finding that the complaints related to the left tibia in service were definitively associated with the pre-service tibia fracture or its residuals.  The foregoing evidence does not reflect a finding or conclusion of a permanent increase in pathology, that is, aggravation, with regard to the Veteran's left tibia.  

After service, there was no documentation of left tibia complaints or treatment until 1993,when the left tibia condition was worsened by re-fractured of the left tibia in a work-related injury.  Following the 1993 injury, the Veteran encountered complications requiring surgery and was diagnosed initially with reflex sympathetic dystrophy, which has continued to plague him to the present.  One VHA expert, who is a neurologist, expressed the opinion that the Veteran's military activity did not cause, aggravate, or predispose the Veteran to the future development of the current reflex sympathetic dystrophy.  Another VHA expert physician, who is an orthopedist, expressed the opinion that it was less likely than not that there was any service aggravation of his pre-existing tibia injury.  




The rationale for the opinions included negative in-service studies that ruled out osteomyelitis, documentation in January 1999 that the Veteran was pain free for years prior to his work injury in April 1993, and the evidence that the Veteran was gainfully employed beyond his period of service despite his claims that he had reflex dystrophy and osteomyelitis aggravated from his military service.  The VHA expert, who is an orthopedist, concluded from a review of the service treatment records that there was no evidence that the Veteran sustained recurrent injury to the left leg or re-stimulation of the osteomyelitis, both conditions pre-existed service.  

As for the private medical opinions of Dr. H and Dr. B., who asserted that the increased pain that developed during service was a sign that the Veteran's injury was aggravated, resulting years later in the current reflex sympathetic dystrophy, and that the Veteran's discharge from service was due to escalating pain in his left leg, for the reasons articulated previously, the Board has discounted the probative value of the opinions.  

Considering the medical evidence prior to, during, and subsequent to service, the pre-existing residuals of a left tibia fracture noted on entry did not permanently increase in severity during service.  That is, the underlying condition is not shown to have worsened.  Further, the Veteran's current left tibia disability, reflex sympathetic dystrophy, initially diagnosed many years after service discharge, is not shown to have begun during service, as explained in the previously.  

To the extent that the Veteran or his family members assert that his left tibia disability increased in severity during his period of service, where as here the determination involves questions of medical aggravation, where the underlying condition is worsened, such is not capable of lay observation and competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical opinion.  38 C.F.R. § 3.159. 





Although the Veteran and his spouse and sister are competent to describe such the Veteran's symptoms, as lay persons the Veteran and his spouse and sister are not competent, that is, not qualified through specialized education, training, and expertise to offer an opinion on medical aggravation.  For these reasons, the Board rejects the statements of the Veteran and his spouse and sister as competent evidence to substantiate the claim that his left tibia disability was aggravated during service.  See Jandreau at 1377. 

In sum, the preponderance of the evidence shows that aggravation is not conceded as the pre-existing fracture of the left tibia underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  For these reasons, as there was no increase in disability during service, the rebuttable presumption of aggravation has not been established, and as there is no increase in disability during service, service connection by aggravation for residuals of a fracture of the left tibia is not established.  


ORDER

Service connection for residuals of a fracture of the left tibia to include reflex sympathetic dystrophy and osteomyelitis is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


